Citation Nr: 0005426	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder claimed as chloracne, including as a result of 
exposure to Agent Orange, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that found that a claim of service 
connection for chloracne and other acneform conditions as a 
result of exposure to Agent Orange was not well grounded. 

In accordance with his request, the veteran was scheduled for 
a video conference hearing before a Member of the Board in 
December 1998.  However, he did not appear for his hearing.


FINDINGS OF FACT

1.  In June 1995, the RO found that a claim for service 
connection for chloracne was not well grounded.  The RO 
notified the veteran of its decision and of his appellate 
rights by letter dated July 6, 1995.  He did not appeal.

2.  Evidence received since June 1995 is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The claim of entitlement to service connection for a skin 
disorder claimed as chloracne, including as a result of 
exposure to Agent Orange, is plausible.

4.  The veteran served in the Republic of Vietnam during the 
Vietnam era. 

5.  The veteran does not have chloracne, and chloracne or an 
acneform disease did not develop to a degree of 10 percent 
within one year of active service. 

6.  There is no evidence the veteran was exposed to Agent 
Orange during active service.

7.  The preponderance of the evidence is against the claim 
that any skin disorder resulted from disease or injury in 
service, including as a result of exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The June 1995 RO rating decision that found the claim for 
service connection for chloracne was not well grounded is 
final.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b), 20.1103 (1999).

2.  Additional evidence received since June 1995 is new and 
material, and the veteran's claim of entitlement to service 
connection for a skin disorder claimed as chloracne, 
including as a result of exposure to Agent Orange, is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim of entitlement to service connection for a skin 
disorder claimed as chloracne, including as a result of 
exposure to Agent Orange, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran is not entitled to service connection for a 
skin disorder claimed as chloracne, including as a result of 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1116, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1965 to 
December 1967.  His DD-214 shows that he served in the 
Republic of Vietnam during the Vietnam era and that his 
military occupational specialty (MOS) was intelligence 
analyst.  

The veteran originally claimed entitlement to service 
connection for a skin rash as a result of exposure to Agent 
Orange in January 1984.  His application for compensation 
stated that the condition began in 1968.  Service medical 
records obtained in conjunction with the claim revealed no 
complaints or findings of a skin disorder.  The veteran 
denied a history of skin disease on separation examination in 
September 1967.  Examination of the skin was normal at that 
time.

VA treatment records of the veteran showed that he underwent 
incision and drainage of an abscess of the left shoulder in 
February 1981.  He was diagnosed as having a skin disorder, 
i.e., folliculitis, as early as May 1983.  On Agent Orange 
examination in September 1983, he complained of a rash on his 
legs and back that started when he left active service in 
1967.  The rash came and went.  There were pigmented scars on 
his back and thighs from previous dermatitis.  In January 
1984, there were worsening skin lesions.  The veteran was 
referred to dermatology with a notation of possible 
chloracne.  On dermatology evaluation in March 1984, he gave 
a history of exposure to Agent Orange.  The examiner noted 
that the veteran had an acneiform rash on the back, arms and 
legs and small, cystic folliculitis of the scalp.  The 
examiner indicated that the rash on the back appeared to be 
acne vulgaris and on the legs was follicular in origin, 
probably due to friction from pants, with post-inflammation 
hyperpigmentation.  The examiner stated that chloracne had 
larger cystic components and that the veteran's condition 
probably did not represent this entity.  

The veteran underwent VA examination in May 1984.  He stated 
that a skin rash on his thighs started in approximately 1967 
and spread over the majority of his body.  The examiner 
diagnosed folliculitis, minimal expression but extensive 
vestiges.  

In October 1984, the RO denied entitlement to service 
connection for a skin disorder (folliculitis and chloracne), 
including as secondary to exposure to Agent Orange.  The RO 
stated that a skin condition was neither incurred in or 
aggravated during military service and there was no firm 
clinical data to suggest a relationship between any known 
category of disease and illness and possible exposure to 
Agent Orange except for a skin condition known as chloracne, 
which had not been diagnosed.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
October 9, 1984, and did not appeal.

Additional VA treatment records of the veteran were 
thereafter obtained, dated from 1983 to 1984.  These records 
showed continued treatment for a skin condition, diagnosed as 
mild cystic acne and acne vulgaris.  The veteran was 
hospitalized for an unrelated condition from November to 
December 1986.  On VA examination in April 1987, he was 
diagnosed as having active follicular hyperkeratosis and 
active nodular cystic acne.

More recently, the veteran sought to reopen his claim for 
service connection for a skin disorder, including as a result 
of exposure to Agent Orange, in 1993.  In his October 1993 
application for compensation, he contended that he had 
chloracne that began in 1972.  The RO developed for his VA 
treatment records and received records dated from 1981 to 
1987 and in 1994, some of which were duplicates of those 
already of record.  Diagnoses included acne vulgaris, mild 
cystic acne, and scars of skin from rash.  In June 1985, the 
veteran have a history of acne vulgaris since 1970.  Also 
included in the records received was a duplicate copy of a VA 
Agent Orange examination report, showing that the veteran 
complained of a rash on the legs and back that came and went 
and started when he left the Army in 1967.  The veteran 
provided an article discussing chloracne and photographs 
showing a rash and/or scars on the his upper and lower body.

In November 1994, the veteran stated that he was told by two 
VA doctors that he had chloracne.  He was also reportedly 
informed that he had high levels of dioxin within his system 
and that chloracne was the result of this condition.

In June 1995, the RO found that the claim for service 
connection for chloracne was not well grounded.  The RO 
notified the veteran of its decision and of his appellate 
rights by letter dated July 6, 1995.  He did not appeal.

The veteran again sought to reopen his claim in January 1997.  
He provided a written statement, as well as photographs 
showing a rash and/or scars his face and copies of the 
photographs previously submitted.  He also provided an 
article discussing acne vulgaris.  The article indicated that 
chemical acne was caused by exposure to certain chemicals and 
oils and resulted in acne in unusual sites, such as the legs.  
Many cases occurred following a severe explosion at a factory 
in Italy in 1976. 

In conjunction with the claim, the RO obtained private 
treatment records of the veteran from University of Tennessee 
Medical Group, showing a history provided by the veteran of 
Agent Orange exposure and a chloracne rash in July 1995.  The 
examiner diagnosed folliculitis.  

VA treatment records of the veteran dated from 1996 to 1998 
were also obtained.  These records showed additional 
treatment for a skin disorder.  In January, April and July 
1997, the veteran gave a history of a skin rash, i.e., 
chloracne, over his whole body since 1967.  In October 1997, 
he was diagnosed as having squamous papilloma and focal acute 
and chronic folliculitis with dermal fibrosis, on biopsy.  On 
March 20, 1998, the veteran submitted a copy of a VA progress 
note also dated March 20, 1998.  The treatment note was of a 
dermatology appointment, which noted that the October 1997 
biopsies had been benign.  It contained no diagnosis.  A 
marginal note, unsigned and circled, stated "If patient not 
- NO pimples upon entering the service and it started in 
Vietnam - this could be agent orange related".



II.  Legal analysis

A.  New and material evidence

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The law provides a presumption of service connection for 
certain diseases, including chloracne or other acneform 
disease consistent with chloracne, which become manifest to a 
degree of 10 percent or more within one year after separation 
from service for veterans who served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1999).  The presumption is a rebuttable one.  38 C.F.R. 
§ 3.307(d) (1999).  The United States Court of Appeals for 
the Federal Circuit determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1040 (1994).  The Secretary of 
Veterans Affairs, under the authority granted by the Agent 
Orange Act of 1991, has determined that a presumption of 
service connection based on exposure to herbicides, such as 
Agent Orange, used in the Republic of Vietnam during the 
Vietnam era is not warranted for certain conditions, 
including any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 61 Fed. Reg. 41442 (1996).

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if chloracne or other 
acneform disease became manifest to a degree of 10 percent 
within a year of such service, it would be subject to 
presumptive service connection.  38 C.F.R. §§ 3.307(a)(6)(i), 
(ii), (iii), (d), 3.309(e) (1999).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

By letter dated July 6, 1995, the RO notified the veteran of 
the June 1995 rating decision finding that the claim for 
service connection for chloracne was not well grounded.  The 
veteran was also advised of his appellate rights, and did not 
appeal.  Therefore, the RO's decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302 (1999).

Agent Orange regulations were revised in 1996 to include 
prostate cancer and acute and subacute peripheral neuropathy 
among the disorders entitled to presumptive service 
connection based on exposure to herbicides.  See 61 Fed.Reg. 
57586-57589 (1996).  A substantive change in regulations may 
serve as the basis for a new claim.  See Spencer v. Brown, 17 
F.3d 368 (Fed. Cir. 1994).  However, the changes to the Agent 
Orange regulations had no effect upon claims involving 
chloracne.  Therefore, the recent changes in the regulations 
pertaining to Agent Orange had no effect upon the veteran's 
claim, and do not serve, in themselves, as a new basis for 
entitlement to service connection.  Thus, a new basis for a 
grant of service connection had not been implemented since 
the veteran's denial in the final rating decision in June 
1995.  Without a new basis for the grant of the entitlement 
sought, the veteran's claim cannot be reopened on the basis 
of a liberalization of a law or regulation.  See Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also Anglin v. 
West, 11 Vet. App. 361 (1998).  Therefore, analysis of this 
claim under the criteria of whether the veteran has presented 
new and material evidence to reopen his claim is appropriate. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

The evidence received subsequent to June 1995 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Although the RO denied entitlement to service connection for 
chloracne in December 1997, March 1998 and May 1998 without 
formal discussion of whether new and material evidence had 
been submitted to reopen the previously denied and final 
claim, the Board has jurisdiction to consider the issue of 
whether new and material evidence has been submitted because 
that issue is part of the same "matter" of whether the 
appellant is entitled to service connection for this 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits 
a claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id.  Thus, the issue on appeal has been 
recharacterized on page one of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Therefore, the Board must decide whether 
the veteran will be prejudiced by its consideration of the 
issue.  The veteran's due process rights are not violated by 
this Board's consideration of the preliminary issue of 
whether new and material evidence has been submitted because 
the Board resolves this issue in the veteran's favor.

At the time of the June 1995 RO rating decision, the evidence 
consisted, in pertinent part, of the veteran's lay statements 
that he incurred a skin disorder during active service and 
medical evidence of a skin disorder (other than chloracne) as 
early as 1983.  There was no evidence of chloracne or other 
acneform disease manifest to a degree of 10 percent within 
one year of active service or of a nexus between any post-
service skin disability and any inservice disease or injury, 
including exposure to Agent Orange.  Therefore, in order to 
be material, there would have to be competent evidence 
showing that a current skin condition had its onset during 
active service or within any appropriate presumptive period 
(if chloracne or acneform disease) or was associated with an 
inservice disease or injury, including Agent Orange.  Any 
"new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The VA treatment record of March 1998 is both new and 
material.  It was not previously of record, and the notation 
provides a nexus between pimples, if they began while in 
Vietnam, and Agent Orange.  The treatment record is presumed 
credible for the purpose of reopening the veteran's claim, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim. 

Therefore, because the additional evidence is new and 
material in light of the applicable laws and regulations, the 
Board finds that the claim for service connection for a skin 
disorder as a result of exposure to Agent Orange is reopened. 


B.  Well-grounded claim

Having determined that the claim has been reopened, it must 
next be determined whether the reopened claim is well 
grounded.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
Court has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible, unless it is inherently incredible or beyond 
the competence of the person making the assertion.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran has reported that a skin condition first appeared 
during active service.  A lay person can provide probative 
eye-witness evidence of visible symptoms.  The first medical 
evidence of the presence of this condition was shown in 1983, 
nearly 16 years following the veteran's separation from 
service.  The evidence pertaining to the years between 
discharge from service in the 1983 diagnosis consists of the 
veteran's statements to the effect that he has continually 
suffered from this condition and one medical opinion of a 
nexus between pimples, if they began while in Vietnam, to 
Agent Orange.  Based upon the foregoing facts, the Board 
finds that the veteran's claim is well grounded, in that he 
has presented a plausible claim.

The veteran having stated a well-grounded claim, VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).  In this case, the RO obtained the 
veteran's treatment records.  There is no indication of 
additional records which the RO failed to obtain.  Sufficient 
evidence is of record to fairly decide the veteran's claim.  
Therefore, no further development is required. 


C.  Merits of the claim

The issue of service connection for chloracne or other 
acneform condition was addressed by the RO on the merits in 
March and May 1998 rating decisions.  Therefore, the 
appellant will not be prejudiced by the Board's consideration 
of the issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The standard of proof employed in deciding whether a well-
grounded claim for service connection should be allowed or 
denied is that the preponderance of the evidence must be 
against the claim in order for the claim to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In a case where there is an approximate balance of positive 
and negative evidence on issues material to the determination 
of the matter, the benefit of the doubt rule must be applied 
in favor of the appellant.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert, 1 Vet. App. at 55.  As to determining whether 
there is an "approximate balance" of the evidence, the 
Court has stated,

[A] determination under [section 5107(b)] is 
necessarily more qualitative than quantitative; 
it is one not capable of measurement with 
mathematical precision and certitude.  Equal 
weight is not accorded to each piece of material 
contained in a record; every item of evidence 
does not have the same probative value.  
Judgments must be made but they must be 
accompanied by "a written statement of the 
Board's findings and conclusions, and reasons or 
bases for those findings and conclusions, on all 
material issues of fact or law presented on the 
record."  38 U.S.C.A. § [7104(d)(1)].

Gilbert, 1 Vet. App. at 57.  Thus, in deciding a claim for 
service connection on the merits, the Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright, 2 Vet. 
App. at 26; Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 
(1991); Gilbert, 1 Vet. App. at 59.  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, there is no medical evidence of record that the veteran 
developed a skin condition, i.e., chloracne or an acneform 
disease, to a degree of 10 percent within one year of active 
service.  The first medical evidence of a skin disorder is 
dated in 1983, approximately 16 years after the veteran's 
separation from service.  A VA examiner in March 1984 
specifically found that the veteran did not have chloracne.  
Current diagnoses include only squamous papilloma and focal 
acute and chronic folliculitis with dermal fibrosis.  

Without a presumptive disease, the presumption of inservice 
exposure to an herbicide agent is not applicable and the 
veteran must provide evidence of exposure to Agent Orange in 
service.  See McCartt v. West, 12 Vet. App. 164 (1999) (both 
service in the Republic of Vietnam during the designated time 
period and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent).  The Board 
therefore considers the veteran's claim to be entitlement to 
service connection for a skin condition on a direct basis 
secondary to Agent Orange exposure in service.  Combee v. 
Brown, 34 F.3d 1039, 1040 (1994).

In this regard, the Board finds that the veteran's history of 
an inservice skin rash is not credible, and that his lack of 
credibility brings into question any diagnosis of a skin 
disorder related to service.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  
The service medical records are entirely negative for any 
evidence of a skin rash and the veteran denied a history of 
skin disease on separation examination in September 1967.  
The veteran has also given inconsistent reports at various 
times in his history.  He has reported the onset of a skin 
rash during service in 1967, after separation form service in 
1967 and 1968, and as late as 1972. 

The lack of any documented treatment for the veteran's 
alleged skin rash condition during service and for nearly 16 
years after his separation from active service, despite 
complaints of continuing symptomatology, and his varying 
statements on appeal, preponderate against a finding that he 
had a chronic skin rash during service.  His allegations of 
an inservice skin rash are not worthy of belief when viewed 
in the context of all the relevant evidence of record.  See 
Caluza, 7 Vet. App. at 511, citing Burns v. HHS, 3 F.3d 415, 
417 (Fed. Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of 
the difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 
813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony 
which was inconsistent with prior written statements).  "The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995), citing State v. Asbury, 415 S.E.2d 891, 895 (W. 
Va. 1992).  The inservice medical evidence and 
contemporaneous statements of the veteran are found more 
probative to the issue on appeal, because evidence 
contemporaneous with an event is generally more reliable than 
statements made much later recalling the details of the 
event.  The veteran did not seek treatment for a skin 
condition until 1983.  In rendering a determination on the 
merits of claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  Savage, 10 
Vet. App. at 496.  In some cases such as this one, the 
absence of evidence is more weighty and persuasive and 
probative of certain facts than is the evidence that exists 
and what is said is less credible and significant than what 
is not said, the latter of which sometimes speaks volumes.

With regard to the March 1998 VA treatment notation statement 
that if the veteran's pimples "started in Vietnam," they 
could be related to Agent Orange, this opinion is 
unconvincing.  The qualified language of this opinion means 
that it has limited value.  Further, it appears to be 
premised on two assumptions.  First, that the veteran's 
current skin condition was first manifested in Vietnam, and 
second, that the veteran was exposed to Agent Orange.  The 
first assumption is impeached by the veteran's inconsistent 
statements and lack of treatment until 1983, as discussed 
above.  The second has not support in the record.  As noted 
above, the veteran does not have a presumptive condition 
manifest to a degree of ten percent within a year of being in 
Vietnam, so he may not be presumed to have been exposed to 
Agent Orange.  It does not appear that whoever made this 
notation did so with reference to the veteran's medical 
records.  As the notation is unsigned, appears darker than 
the balance of the treatment record, and is noted to the side 
and circled, it is not even clear by whom the statement was 
made.  The Board is not obligated to grant service connection 
on the basis of this statement.  The Court has held that 
"[t]he Board is not required to accept doctors' opinions 
that are based on the appellant's recitation of medical 
history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
This statement was predicated on the veteran's self-reported 
history of statements concerning the presence of an inservice 
skin rash, which the Board has found to lack credibility.

The Board has also considered the veteran's statement that 
two VA doctors told him that he had chloracne and high levels 
of dioxin in his system.  However, "hearsay medical 
evidence" does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran's 
VA medical records have been associated with the claims 
folder and reflect no such opinion and no such medical 
finding as to dioxin levels.

Concerning the articles on chloracne and acne vulgaris 
submitted by the veteran, the Board finds this evidence to be 
of no probative value.  The veteran is not diagnosed as 
having chloracne.  Moreover, the information in the articles 
is too general and inconclusive.  The articles discuss only a 
generic relationship, and do not apply to the particular 
facts of this case.  Furthermore, they cannot serve to 
establish the fact of exposure to Agent Orange in service for 
this veteran.

Any contentions by the veteran that his current skin 
disorder(s) is somehow related to active service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a skin condition.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder claimed 
as chloracne, including as a result of exposure to Agent 
Orange, is reopened.  To this extent, the appeal is granted.

Entitlement to service connection for a skin disorder claimed 
as chloracne, including as a result of exposure to Agent 
Orange, is denied.
 

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



